—Order, Supreme Court, New York County (Lottie Wilkins, J.), entered March 8, 1999, which denied petitioner’s application to serve a late notice of claim for personal injuries sustained in a fall caused by a sidewalk defect, unanimously affirmed, without costs.
It does not avail petitioner to assert that he did not know that he sustained bone fractures, and not just soft tissue injury, until some 10 months after the accident, absent medical evidence explaining why the serious nature of injury took so long to become apparent and diagnose (see, Gaudio v City of New York, 235 AD2d 228). In addition, the passage of 11 months between the time of the accident and the making of the instant application has prejudiced respondent’s ability to investigate the alleged sidewalk defect effectively (see, Turkenitz v City of New York, 213 AD2d 266, citing Rios v City of New York, 180 *57AD2d 801, 802; see also, Matter of Adlowitz v City of New York, 205 AD2d 369). Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.